Citation Nr: 1526398	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  11-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left lower extremity lumbar radiculopathy.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity lumbar radiculopathy.

3.  Entitlement to a rating in excess of 20 percent for a chronic low back syndrome.

4.  Entitlement to a rating in excess of 50 percent for bilateral varicose veins.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to a total disability rating due to individual unemployability.  


WITNESS AT HEARING ON APPEAL

Appellant
REPRESENTATION

Appellant represente by:  The American Legion

ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran had active duty service from September 1975 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded the appeal in June 2014.

The Veteran testified in June 2012 before the undersigned.  As noted in the June 2014 remand, VA was unable to produce a transcript of that hearing.  The Veteran has been informed of this fact, and on multiple occasions has waived his right to a new hearing.  38 C.F.R. § 20.717 (2014).  

The Veteran has a separate appeal pending before the Board regarding a waiver of overpayment issue, under the same docket number as this appeal.  That matter is the subject of a separate Board decision.  

The issues of entitlement to service connection for cervical spine, kidney, and heart disabilities; and whether new and material evidence has been received with respect to a claim for entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected physical disabilities, have been raised by the record and in testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded, as VA has not complied with the Board's June 2014 remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's prior remand instructed the AOJ to obtain releases from the Veteran so VA could obtain private treatment records, including records from the South Carolina Department of Corrections that the Veteran described as "very important to [his] claim," and "of the utmost importance."  Additionally, the AOJ was directed to schedule the appellant for appropriate examinations.  

A number of factors have interfered with the subsequent development of the appeal.  Initially, per the Veteran's March 2015 statement, he never received the remand.  Subsequently, the AOJ sent the Veteran a "duty to assist" letter in March 2015, but mailed the letter to the wrong address, as the mailing transposed street numbers in his address, changing the correct "2038" to "2083."  

It is apparent that the Veteran at least obtained knowledge of the March 2015 mailing by April 15, 2015, as he requested additional time to obtain the relevant records.  Thereafter, it appears that the Veteran began suffering from severe health problems, related to his kidneys, pancreas, and spine, which have required multiple surgeries and he reports that additional surgeries are scheduled for the immediate future.  It is not clear that the Veteran has had an adequate opportunity to respond to the AOJ's request for records.  

Finally, it is apparent that the AOJ made no effort to schedule the Veteran for any examinations related to his appeal, or readjudicate the matter prior to returning the appeal to the Board, as instructed in the June 2014 remand.  These actions must be accomplished prior to readjudication of the appeal by the Board.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ensure that VA has his correct address of record; then update his address in the Veterans Benefits Management System (VBMS) and the Veterans Appeals Control and Locator System (VACOLS).

2.  After obtaining the correct address, send the Veteran a copy of the June 2014 remand.

3.  Obtain and associate with the record all current VA treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any non-VA medical providers who have treated him for his claimed conditions, to specifically include securing records from the South Carolina Department of Corrections.

After the Veteran has signed the appropriate releases, any and all records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

5.  Thereafter, the AOJ must schedule the Veteran for appropriate examinations by physicians.  The examiners are to be provided access to the claims file (including VBMS and Virtual VA), and each examiner must specify in the report that those sources were reviewed.  In accordance with the latest worksheets for rating orthopedic and neurologic disabilities the appropriate physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must address any impacts caused by the Veteran's spine and radiculopathy.  A complete rationale for any opinions expressed must be provided.

Further, the Veteran should be provided a circulatory examination to address his nature and extent of his varicose vein and hypertension.  The appropriate physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner should address the functional impact caused by the Veteran's hypertension and varicose veins.  A complete rationale for any opinions expressed must be provided.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  The AOJ must ensure that the examiners documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address with careful attention given to the possibility that the appellant may be homeless.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

